The State has filed a motion for rehearing directing our attention to certain testimony in the record, and urges that in view thereof the hearsay evidence admitted should not be held harmful, insisting that Feder's and appellant's testimony is practically to the same effect. We have examined the statement of facts again and find ourselves unable to agree with the State. The hearsay evidence quoted in our original opinion would indicate that appellant was seeking the loan as a personal matter to him, and for his own benefit, whereas the evidence properly admitted can be construed in a more favorable light for appellant. Believing proper disposition was made of the case on this as well as the other points discussed, the motion for rehearing is overruled.
Overruled.